85202: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29368: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85202


Short Caption:WELCH VS. DANIELSCourt:Supreme Court


Lower Court Case(s):White Pine Co. - Seventh Judicial District - CF-2204006Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKentrell Dumurie Welch
					In Proper Person
				


Real Party in InterestCharles DanielsAaron D. Ford
							(Attorney General/Carson City)
						


Real Party in InterestWilliam RuebartAaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Seventh Judicial District Court of the State of Nevada, in and for the County of White Pine





+
						Due Items
					


Due DateStatusDue ItemDue From


10/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/22/2022Filing FeeFiling Fee due for Petition. (SC)


08/22/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus/Prohibition. (SC)22-26203




08/22/2022MotionFiled Proper Person Motion for Leave to Proceed In Forma Pauperis. (SC)22-26204




08/22/2022MotionFiled Proper Person Motion for Leave for Courts Providence of all Documents Copies filed herin. (SC)22-26205




08/22/2022Other Incoming DocumentFiled Proper Person Document. Declarations and Exhibits. (SC)22-26206




08/26/2022Order/ProceduralFiled Order Waiving Filing Fee. Good cause having been demonstrated, the motion is granted. No filing fee is due in this matter. (SC)22-26888




09/12/2022Order/ProceduralFiled Order. Petitioner has filed a "Motion for Leave for Courts Providence of all Documents Copies." The motion is denied. Petitioner's "Declarations and Exhibits," filed on August 22, 2022, appears to consist of exhibits supporting the petition and seeks no specific affirmative relief; this court takes no action at this time.   (SC)22-28476




09/19/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS. (SC)22-29368





Combined Case View